Mr. Presiding Justice Wright delivered the opinion of the court. This was a suit by appellee against appellant to recover damages for a failure to deliver 1,200 bushels of corp sold to the former by the latter at fifty cents per bushel. A jury trial resulted in a verdict and judgment against appellant for $108, to reverse which he prosecutes this appeal, insisting the court improperly ruled upon the evidence, the measure of damages and the instructions, and that the verdict is.not supported by the evidence. We find no prejudicial rulings of the court upon the evidence, or the instructions, and we think the court adopted the correct rule in respect to the measure of damages—the difference between the contract price and the market price when the corn was deliverable and the breach, of contract occurred. The evidence as to the contract itself was conflicting; on the part of the appellee that the corn was to be delivered in November or December, as appellee might require, and on the part of appellant that it was to be delivered in thirty days from the time of entering into contract. Appellee was not ready to receive the corn within the thirty days, but later demanded, and was ready and willing to receive and pay for it, but appellant refused to deliver the same. The evidence of either party would support a verdict in his favor, and in such cases this court will not disturb the verdict for the sole reason it is not supported by the evidence, and the judgment will therefore be affirmed.